                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                             FORT MYERS DIVISION

WHEREVERTV, INC.,

            Plaintiff,

v.                                              Case No: 2:18-cv-529-FtM-99CM

COMCAST CABLE
COMMUNICATIONS, LLC,

            Defendant.


                                      ORDER

      This matter comes before the Court upon review of the Agreed Motion for

Leave to Extend Time to Prepare and Submit Case Management Report filed on

November 14, 2018. Doc. 37. The parties request an extension until November 21,

2018 for their Case Management Conference and until November 28, 2018 to file their

Case Management Report.       Id. at 2-3.   The parties also request permission to

conduct the Case Management Conference by telephone. Id. at 3. For good cause

shown and because the motion is unopposed, the parties shall have up to and

including November 21, 2018 to conduct their Case Management Conference and up

to and including November 28, 2018 to file their Case Management Report. The

parties may also conduct their Case Management Conference by Telephone. The

parties are directed to use the Case Management Report tailored to patent cases,

however, instead of the general Case Management Report. The Court will direct the

Clerk to file a template patent Case Management Report on the docket for reference.
        ACCORDINGLY, it is

        ORDERED:

        1.   The Agreed Motion for Leave to Extend Time to Prepare and Submit

Case Management Report (Doc. 37) is GRANTED. The parties shall have up to and

including November 21, 2018 to conduct their Case Management Conference and up

to and including November 28, 2018 to file their Case Management Report. The

parties may conduct their Case Management Conference by telephone.

        2.   The Clerk is directed to file a template Case Management Report

tailored to patent cases on the docket. The parties shall file a Case Management

Report tailored to patent cases instead of a general Case Management Report.

        DONE and ORDERED in Fort Myers, Florida on this 19th day of November,

2018.




Copies:
Counsel of record




                                       -2-
